United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1667
                         ___________________________

                                      Kevin Linn

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Chad Mason, Deputy, Van Buren County Sheriff's Department

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: October 22, 2014
                              Filed: October 23, 2014
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      Kevin Linn appeals after a jury returned an adverse verdict in his 42 U.S.C.
§ 1983 action and the district court1 denied his motion for a new trial. On appeal,


      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
Linn asserts that the district court did not adequately prevent the jury from becoming
aware that he was incarcerated at the time of the trial, improperly denied his motion
for a new trial, and applied the wrong legal standard in assessing the motion.

        After careful review, we conclude that the district court appropriately handled
Linn’s status as an inmate and that, in any event, Linn suffered no prejudice because
the jury could infer that he was incarcerated from the circumstances of the case and
his own testimony. Cf. Holloway v. Alexander, 957 F.2d 529, 530 (8th Cir. 1992) (no
prejudice can result from jury seeing that which is already known). We also conclude
that the district court did not abuse its discretion in denying Linn’s motion for a new
trial, see PFS Distribution Co. v. Raduechel, 574 F.3d 580, 589 (8th Cir. 2009) (denial
of motion for new trial is reviewed for abuse of discretion; district court’s decision is
virtually unassailable on appeal and will only be reversed when there is absolute
absence of evidence to support jury’s verdict), and that the district court applied the
appropriate legal standard in assessing that motion, see White v. Pence, 961 F.2d 776,
780-81 (8th Cir. 1992). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                          -2-